Name: COMMISSION REGULATION (EC) No 3338/94 of 27 December 1994 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: international trade;  animal product;  trade policy;  processed agricultural produce;  prices
 Date Published: nan

 31 . 12. 94 No L 350/73Official Journal of the European Communities COMMISSION REGULATION (EC) No 3338/94 of 27 December 1994 fixing the sluice-gate prices and levies for poultrymeat more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 January to 31 March 1995 ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1 574/93 (2), and in particular Articles 3 and 7 (1 ) thereof, Whereas, since a new sluice-gate price is to be fixed changes in world market prices for feed grain must be taken into account in fixing the levies ;Whereas the sluice-gate prices and levies for the productsspecified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (3), as last amended by Regulation (EEC) No 3714/92 (4); Whereas, by Council Regulation (EEC) No 715/90 (% on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), as last amended by Regulation (EC) No 2484/94 0, special import arrangements were intro ­ duced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in parti ­ cular for certain poultrymeat products ; Whereas, since the sluice-gate prices and levies for poultrymeat were, by Commission Regulation (EC) No 2332/94 (*), last fixed for the period 1 October to 31 December 1994, they must be fixed anew for the period 1 January to 31 March 1995 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 July to 30 November 1994 : Whereas Council Regulation (EEC) No 3833/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain agricultural products orig ­ inating in developing countries (8), as last amended by Regulation (EC) No 3282/94 (9), partially or totally suspends Common Tariff duties, in particular on certain poultrymeat products ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas, pursuant to Article 101 (1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (10), no levies shall apply on imports of products originating in the overseas countries and territories : Whereas the price of the quantity of feed grain required for the production of poultry other than fowls varies by (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 152, 24. 6. 1993, p. 1 . (3) OJ No L 282, 1 . 11 . 1975, p. 84. (*) OJ No L 84, 30 . 3. 1990, p. 85. Q OJ No L 265, 15. 10 . 1994, p. 3 . (8) OJ No L 370, 31 . 12. 1990, p. 86. 0 OJ No L 348 , 31 . 12. 1994. (10) OJ No L 263, 19. 9. 1991 , p. 1 . (4) OJ No L 378 , 23. 12. 1992, p. 23. 0 OJ No L 254, 30. 9. 1994, p. 4. No L 350/74 31 . 12. 94Official Journal of the European Communities products and fixed the levies to be applied on imports of those products ; whereas Commission Regulation (EC) No 1431 /94 (12), amended by Regulation (EC) No 2389/ 94 (I3), has established the detailed rules of the import regime for poultrymeat laid down in Regulation (EC) No 774/94 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas Council Regulations (EC) No 3491 /93 (') and (EC) No 3492/93 (2), on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), as amended by Regulation (EEC) No 2235/93 (4), and in particular Article 1 thereof intro ­ duce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2699/93 (% as last amended by Regulation (EC) No 3026/94 (6), lays down detailed rules for applying the arrangements provided for in these agreements as regards poultrymeat ; Whereas Council Regulations (EC) No 3641 /93 Q and (EC) No 3642/93 (8) lay down certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria and Romania, of the other part ; whereas Commission Regulation (EC) No 1 559/94 (9), as last amended by Regulation (EC) No 3027/94 (10), lays down detailed rules for applying the arrangements provided for in these Agreements as regards poultrymeat ; Whereas Council Regulation (EC) No 774/94 (u) has opened Community tariff quotas for certain agricultural HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall be fixed in the Annex. 2. However, for products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1 602 39 90, for which the rate of duty has been bound under GAIT, the levies shall be limited to the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 December 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 319, 21 . 12. 1993, p. 1 . (2) OJ No L 319, 21 . 12. 1993, p. 4. H OJ No L 56, 29. 2. 1992, p. 9 . (4) OJ No L 200, 10. 8 . 1993, p. 5 . H OJ No L 245, 1 . 10 . 1993, p. 88 . ( «) OJ No L 321 , 14. 12. 1994, p. 10. 0 OJ No L 333, 31 . 12. 1993, p . 16. ¥) OJ No L 333, 31 . 12. 1993, p. 17. O OJ No L 166, 1 . 7. 1994, p . 62. (10) OJ No L 321 , 14. 12. 1994, p. 12. (") OJ No L 91 , 8 . 4. 1994, p . 1 . (&gt; 2) OJ No L 156, 23 . 6 . 1994, p. 9 . (13) OJ No L 255, 1 . 10 . 1994, p . 104. 31 . 12. 94 Official Journal of the European Communities No L 350/75 ANNEX to the Commission Regulation of 27 December 1994 fixing the sluice-gate prices and levies for poultrymeat (') (*) CN code Sluice-gate price Levy Conventional rate of duty ECU/100 units ECU/100 units % 0105 11 11 22,10 5,00  0105 11 19 22,10 5,00  0105 11 91 22,10 5,00  0105 11 99 22,10 5,00  0105 19 10 98,37 16,99  0105 19 90 22,10 5,00  ECU/100 kg ECU/100 kg 0105 91 00 76,57 20,21 (4)  0105 99 10 85,95 30,47  0105 99 20 111,80 31,01 (4)  0105 99 30 101,78 23,65 (4)  0105 99 50 117,59 32,40  0207 10 11 96,20 25,39 (4)  0207 10 15 109,39 28,87 (4)  0207 10 19 119,19 31,45 (4) (*)  0207 10 31 145,40 33,78 (4)  0207 10 39 159,38 37,03 (4)  0207 10 51 101,11 35,84  0207 10 55 122,78 43,53 (4)0  0207 10 59 ' 136,42 48,36 (4) 0  0207 10 71 159,71 44,30 (4)(*)  0207 10 79 150,43 46,74 (4) (*)  0207 10 90 167,99 46,28  0207 21 10 109,39 28,87 (4)0  0207 21 90 119,19 31,45 (4)0  0207 2210 145,40 33,78 (4)  0207 22 90 159,38 37,03 (4)  0207 23 11 122,78 43,53 (4)0  0207 23 19 136,42 48,36 (4)0  0207 23 51 159,71 44,30 (4) 0  0207 23 59 150,43 46,74 (4) 0  0207 23 90 167,99 46,28  0207 31 10 1 597,10 443,00 3 (3) 0207 31 90 1 597,10 443,00 3 (3) 0207 39 11 280,12 83,08 (4)  0207 39 13 131,11 34,60 (4)  0207 39 15 90,48 25,90 (4)  0207 39 17 62,64 17,93 (4)  0207 39 21 180,49 47,64 (4)  0207 39 23 1 69,55 44,75 (4)  31 . 12. 94No L 350/76 Official Journal of the European Communities CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 39 25 278,40 79,68  0207 39 27 62,64 17,93 (4)  0207 39 31 305,34 70,94 (4)  0207 39 33 175,32 40,73 (4)  0207 39 35 90,48 25,90 (4)  0207 39 37 62,64 17,93 (4)  0207 39 41 232,64 54,05 (4)  0207 39 43 109,05 25,34 (4)  0207 39 45 196,29 45,60 (4)  0207 39 47 278,40 79,68 (4)  0207 39 51 62,64 17,93 (4)  0207 39 53 315,90 98,15 00  0207 39 55 280,12 83,08 00  0207 39 57 150,06 53,20  0207 39 61 165,47 51,41 0(0  0207 39 63 184,79 50,91  0207 39 65 90,48 25,90 0 0  0207 39 67 62,64 17,93 0 0  0207 39 71 225,65 70,11 00  0207 39 73 180,49 47,64 0 0  0207 39 75 218,12 67,77 00  0207 39 77 169,55 44,75 00  0207 39 81 191,25 63,20OO  0207 39 83 278,40 79,68  0207 39 85 62,64 17,93 0 0  0207 39 90 160,08 45,82 10 0207 41 10 280,12 83,08OO  0207 41 11 131,11 34,60 0  0207 41 21 90,48 25,90 0  0207 41 31 62,64 17,93 0  0207 41 41 180,49 47,64 0 0  0207 41 51 169,55 44,75 0 0  0207 41 71 278,40 79,68 0 00  0207 41 90 62,64 17,93 0 0  0207 42 10 305,34 70,94 0 0  0207 42 11 175,32 40,73 0 0  0207 42 21 90,48 25,90 0  0207 42 31 62,64 17,93 0  0207 42 41 232,64 54,05 0  0207 42 51 109,05 25,34 0  0207 42 59 196,29 45,60 0  0207 42 71 278,40 79,68 0 0  0207 42 90 62,64 17,93  0207 43 11 315,90 98,15 00  31 . 12. 94 Official Journal of the European Communities No L 350/77 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 43 15 280,12 83,08 fH3)  0207 43 21 150,06 53,20  0207 43 23 165,47 51,41 (4)0  0207 43 25 184,79 50,91  0207 43 31 90,48 25,90 (4) (*)  0207 43 41 62,64 17,93 (4)(*)  0207 43 51 225,65 70,11 (4)(*)  0207 43 53 180,49 47,64 (4) 0  0207 43 61 218,12 67,77 (4)0  0207 43 63 169,55 44,75 (4)(0  0207 43 71 191,25 63,20 (4)0  0207 43 81 278,40 79,68  0207 43 90 62,64 17,93 (4) (*)  0207 50 10 1 597,10 443,00 3 (3) 0207 50 90 160,08 45,82 10 0209 00 90 139,20 39,84  0210 90 71 1 597,10 443,00 3 0210 90 79 160,08 45,82 10 1501 00 90 167,04 47,81 18 1602 31 11 290,80 67,56 17 (2) 1602 31 19 306,24 87,65 17 1602 31 30 167,04 47,81 17 1602 31 90 97,44 27,89 17 1602 39 11 275,30 82,72  1602 39 19 306,24 87,65 17 (2) 1602 39 30 167,04 47,81 17 1602 39 90 97,44 27,89 17 (') The levy on products covered by CN codes 020?, 1602 31 and 1602 39 originating in the ACP countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation. (2) The duty of the Common Customs Tariff on products falling within this code, imported under Regulation (EC) No 1798/94, is limited under the conditions laid down in this Regulation. (3) Products imported under the Interim Agreements concluded between Hungary, Poland, the Czech Republic, the Slovak Republic, Romania and Bulgaria or originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected. (4) Products falling within this code, imported from Poland, Hungary, the Czech Republic and the Slovak Republic under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Regulation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation. 0 Products falling within this code, imported from Bulgaria and Romania under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR. 1 certificates issued in accordance with Regulation (EC) No 1559/94 have been presented, are subject to the levies set out in the Annex to that Regulation. ( ®) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. 0 The levy on products falling within this code, imported under Council Regulation (EC) No 774/94 and Commis ­ sion Regulation (EC) No 1431 /94, is limited under the conditions laid down in this Regulation.